                            UNITED STATES DISTRICT COURT                  SUPPRESSED
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION                                      FILED
UNITED STATES OF AMERICA,                        )                                    SEP 1 9 2019 ·
                                                 )                                   U.S. DISTRICT COURT
              Plaintiff,                         )                                 EASTERN DISTRICT OF MO
                                                 )0------------~Sl:OLOUI~,"
v.                                               )
                                                 )     4:19CR764 JAR/NCC
DEMARIO R. HUNTER,                               )
KEOMBRA AURAY JAMES, and                         )
SURRAYAH HILL,                                   )
                                                 )
              Defendants.

                                         INDICTMENT

                                          COUNT ONE

     The Grand Jury charges that:

     On or about March 18, 2019, in St. Louis City, within the Eastern District of Missouri,

                   DEMARIO R. HUNTER, KEOMBRA AURAY JAMES,
                               and SURRAYAH HILL,

the Defendants herein, acting together, with intent to cause death and serious bodily harm, and

resulting in death, did attempt to take from the person and presence of another, by force, violence,

and intimidation, a motor vehicle, that is, a 2013 Ford Escape, vehicle identification number

("VIN") 1FMCUOJ98DUB25210, that had been transported in interstate commerce.

       In violation of Title 18, United States Code, Sections 2119 and 2, and punishable under

Title 18, United States Code, Section 2119(3).

                                         COUNT TWO

       The Grand Jury further charges that:

       On or about March 18, 2019, in St. Louis City, within the Eastern District of Missouri,

                  DEMARIO R. HUNTER, KEOMBRA AURAY JAMES,
                              and SURRAY AH IDLL,
the Defendants herein, acting together, knowingly possessed and discharged a firearm during and

in relation to a crime of violence which may be prosecuted in a Court of the United States, to wit:

carjacking, as set forth in Count One of this Indictment; and in the course thereof, caused the death

of a person through the use of a firearm, the killing of whom constituted murder as defined in Title

18, United States Code Section 1111, in that the killing was committed willfully, deliberately,

maliciously and with malice aforethought.

        In violation of Title 18, United States Code, Sections .924(c)(l), 924G), and 2.

                                          COUNT THREE

        The Grand Jury further charges that:

        On or about March 18, 2019, in St. Louis City, within the Eastern District of Missouri,

                    DEMARIO R. HUNTER, KEOMBRA AURAY JAMES,
                                and SURRAYAH HILL,

the Defendants herein, acting together, knowingly possessed, brandished, and discharged a

firearm, in furtherance of a crime of violence which may be prosecuted in a Court of the United

States, to wit:   carjacking, as set forth in Count One of this Indictment.

      · In violation of Title 18, United States Code, Section 924(c)(1 ), and punishable under Title

18, United States Code, Section 924(c)(1 )(A)(iii).

                                          COUNT FOUR

        The Grand Jury further charges that:

        On or about March 18, 2019, in St. Louis City, within the Eastern District of Missouri,

                                     DEMARIO R. HUNTER,

                                                                       a
the Defendant herein, knowing he had previously been convicted in court of law of one or more
crunes punishable by a term of imprisonment exceeding one year, knowingly possessed

ammunition, which had traveled in interstate or foreign commerce during or prior to b'eing in

defendant's possession.

     In violation of Title 18, United States Code, Section 922(g)(l).


                                                            A TRUE BILL


                                                            FOREPERSON
JEFFREY B. JENSEN
United States Attorney



JASON S. DUNKEL, #65886MO
Assistant United States Attorney
